Citation Nr: 1452316	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for ulcerative colitis, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from January 20, 1994 to November 23, 1994, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran, sitting at the RO, testified at a Travel Board hearing before the undersigned in September 2014.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  


FINDINGS OF FACT

1.  The RO denied service connection for ulcerative colitis in a December 1994 rating decision.  The Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since the December 1994 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for ulcerative colitis.

3.  Ulcerative colitis and/or Crohn's disease had its onset during active service.

CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying the Veteran's claim for service connection for ulcerative colitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the December 1994, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for ulcerative colitis and/or Crohn's disease have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



In general, decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2013).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim was initially denied in a December 1994 rating decision on the basis that ulcerative colitis existed prior to service and was not aggravated during service.  Specifically, the RO denied entitlement to service connection because the STRs (service treatment records) noted a history of prior treatment from chronic diarrhea that began in December 1993, the month prior to the Veteran's active duty service.  The Veteran did not perfect an appeal of this decision.  See RO Letter to the Veteran, with appellate rights, dated February 29, 1996.  Therefore, the December 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

In January 2010, the Veteran filed a claim to reopen entitlement to service connection for ulcerative colitis.  A September 2010 rating decision reflects that the RO reopened the claim based on private and VA treatment records.  The RO concluded that the private treatment records confirmed an appendectomy with resolution of appendicitis-related symptoms prior to service in 1992.  However, the RO stated that the STRs continued to document the onset of chronic and severe symptoms of ulcerative colitis beginning in December 1993 (less than a month prior to active duty).  The RO stated that while a copy of the enlistment examination was not available, the STRs clearly documented that the onset of the disability occurred prior to service.  



Evidence obtained since the last final decision in December 1994 includes: a September 2010 Formal Finding of Unavailability of Federal Records (i.e., military entrance examination); duplicate copies of service treatment and personnel records; a negative response from the NPRC dated in September 2010; treatment records from Portland VAMC dated from April 1994 through February 1995; VA treatment reports from Boise VAMC from October 1995 through September 2010; Negative Response for records from Dr. Levinger dated in June 2010; and hearing testimony in September 2014.

During the hearing, the Veteran clarified as to the onset of his symptoms and that he had no private treatment or diagnostic work-up until service.  His testimony contributes to a more complete picture of the circumstances surrounding the origin of his disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As this evidence was associated with the claims file after the December 1994, it is considered new.  The Board also finds that it relates to an unestablished fact necessary to decide the claim, and is reopening the claim.  38 C.F.R. § 3.156(a).

With respect to the merits of the claim, the Veteran's entrance examination is missing and not of record.  Although he gave a history of some gastrointestinal symptoms in December 1993 prior to his entry onto active duty, there was no medical evidence showing the presence of a gastrointestinal disorder prior to service.  While the Veteran is competent to describe his own symptoms, he is not competent to render a diagnosis of ulcerative colitis.  The service treatment records show that he was initially diagnosed as having ulcerative colitis during service, as shown on colonoscopy and biopsy, in August 1994.  The post-service treatment records show both a continuity of symptoms and treatment for this disability (i.e., colitis and/or Crohn's disease) since service.  Accordingly, resolving doubt in the 

Veteran's favor, service connection for ulcerative colitis and/or Crohn's disease is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for ulcerative colitis and/or Crohn's disease is granted.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


